Appeal from an order of the Supreme Court, Chautauqua County (Frederick J. Marshall, J.), entered July 18, 2005. The order, insofar as appealed from, denied that part of the motion of respondent to settle the judgment and order entered January 14, 2005.
Now, upon reading and filing the stipulation of withdrawal and discontinuance of appeal signed by the attorneys for the parties on March 3, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present&emdash;Pigott, Jr., PJ., Hurlbutt, Gorski, Martoche and Hayes, JJ.